Exhibit 10.12.1

EHEALTH, INC.

AMENDMENT TO OFFER LETTER & OFFER LETTER SUPPLEMENT

The offer letter dated April 6, 2000 (the “Offer Letter) and the offer letter
supplement dated August 7, 2000 (the “Offer Letter Supplement”), both of which
are by and between eHealth, inc. (the “Company”) and Bruce A. Telkamp (the
“Executive”) are hereby amended as follows:

1. Severance. The second paragraph of the Offer Letter Supplement is amended in
its entirety to read as follows:

“First, if your employment is involuntarily or constructively terminated without
cause, then, subject only to your signing and not revoking a release of claims
substantially in the form attached to the Amendment to Offer Letter Supplement
dated September 21, 2007 as Exhibit A within two and one-half months of the date
of your termination: (1) twenty-five (25%) of your initial stock option grant
shall immediately vest (and the Company’s right of repurchase shall lapse), and
(2) you shall receive a severance payment equal to six (6) months of your base
compensation then in effect, including all bonuses that you would have been
eligible to receive during this period. You shall be deemed constructively
terminated if you voluntarily terminate your employment within 120 days
following (i) your demotion below your position as Executive Vice President of
the Company, or (ii) if the Company materially diminishes your responsibilities
as Executive Vice President of the Company; provided, however, that material
diminishment of your responsibilities shall not constitute grounds for your
constructive termination unless you have provided notice to the Company of the
material diminishment of your responsibilities within 90 days of its initial
existence and the Company has been provided at least 30 days to remedy the
condition.”

2. 409A. The following new section 9 is hereby added to the Offer Letter:

“9. Compliance with Section 409A. Notwithstanding anything to the contrary in
this letter agreement, if you are a “specified employee” within the meaning of
Section 409A of the Internal Revenue Code and any final regulations and guidance
promulgated thereunder (“Section 409A”) at the time of your termination, then
any severance payments payable pursuant to this letter agreement and any other
severance payments or separation benefits which may be considered deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”) otherwise due to you on or within the six (6) month period following
your termination will accrue during such six (6) month period and will become
payable in a lump sum payment on the date six (6) months and one (1) day
following the date of your termination of employment. All subsequent payments,
if any, will be payable in accordance with the payment schedule applicable to
each payment or benefit. It is the intent of this letter agreement to comply
with the requirements of Section 409A so that none of the severance payments and
benefits to be provided hereunder will be subject to the additional tax imposed
under Section 409A, and any ambiguities herein will be interpreted to so
comply.”

3. Effective Date. This Amendment is effective on the last date signed by both
parties hereto below.



--------------------------------------------------------------------------------

4. Offer Letter and Supplement. To the extent not expressly amended hereby, the
Offer Letter and the Offer Letter Supplement remain in full force and effect.

5. Entire Agreement. This Amendment (including Exhibit A hereto), taken together
with the Offer Letter and the Offer Letter Supplement (to the extent not
expressly amended hereby) represents the entire agreement of the parties,
supersedes any and all previous contracts, arrangements or understandings
between the parties with respect to the Offer Letter and the Offer Letter
Supplement, and may be amended at any time only by mutual written agreement of
the parties hereto.

IN WITNESS WHEREOF, this instrument is executed as of the date set forth below.

 

COMPANY:     eHealth, inc.       By:   /s/ Gary L. Lauer        

Gary L. Lauer

Chairman of the Board of Directors, President &

Chief Executive Officer

 

      Date: 9/20/07

 

EXECUTIVE:     /s/ Bruce A. Telkamp      

Bruce A. Telkamp

Executive Vice President

      Date: 9/21/07

 

2



--------------------------------------------------------------------------------

EXHIBIT A

EHEALTH, INC./BRUCE A. TELKAMP

RELEASE OF CLAIMS

This Release of Claims (“Agreement”) is made by and between eHealth, inc. (the
“Company”), and Bruce A. Telkamp (“Employee”).

WHEREAS, Employee has agreed to enter into a release of claims in favor of the
Company upon certain events specified in the Amendment to the Offer Letter
Supplement to which this release of claims is attached as Exhibit A.

NOW THEREFORE, in consideration of the mutual promises made herein, the Parties
hereby agree as follows:

1. Termination. Employee’s employment from the Company terminated on
                            .

2. Confidential Information. Employee shall continue to comply with the terms
and conditions of the Confidential Information and Invention Assignment
Agreement between Employee and the Company. Employee acknowledges and represents
that Employee has returned all the Company property and confidential and
proprietary information in his possession to the Company on or before the date
the Employee signed this Agreement.

3. Payment of Salary. Employee acknowledges and represents that the Company has
paid all salary, wages, bonuses, accrued vacation, commissions and any and all
other benefits due to Employee.

4. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company. Employee, on behalf of himself, and his respective heirs, family
members, executors and assigns, hereby fully and forever releases the Company
and its past, present and future officers, agents, directors, employees,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
parents, predecessor and successor corporations, and assigns, from, and agrees
not to sue or otherwise institute or cause to be instituted any legal or
administrative proceedings concerning any claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that he may possess arising from any omissions, acts
or facts that have occurred up until and including the date Employee signed this
Agreement including, without limitation,

(a) any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;



--------------------------------------------------------------------------------

(b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

(c) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;

(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, and
Labor Code section 201, et seq. and section 970, et seq. and all amendments to
each such Act as well as the regulations issued thereunder;

(e) any and all claims for violation of the federal, or any state, constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and

(g) any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. Notwithstanding the aforementioned, this release does not extend to
any obligations due Employee under the Offer Letter and Offer Letter Supplement.
Additionally, nothing in this Agreement waives or in anyway impacts Employee’s
rights to indemnification, defense, advance of expenses or any payments under
any fiduciary insurance policy of any kind whatsoever, whether provided for by
any act or agreement of the Company, state or federal law or policy of
insurance.

5. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. Employee and the Company agree that this waiver and release does not
apply to any rights or claims that may arise under the ADEA after the Effective
Date of this Agreement. Employee acknowledges that the consideration given for
this waiver and release Agreement is in addition to anything of value to which
Employee was already entitled. Employee further acknowledges that he has been
advised by this writing that (a) he should consult with an attorney prior to
executing this Agreement; (b) he has at least twenty-one (21) days within which
to consider this Agreement; (c) he has seven (7) days following the execution of
this Agreement by the parties to revoke the Agreement; (d) this Agreement shall
not be effective until the revocation period has

 

2



--------------------------------------------------------------------------------

expired; and (e) nothing in this Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law. Any
revocation should be in writing and delivered to the Vice-President of Human
Resources at the Company by close of business on the seventh day from the date
that Employee signs this Agreement.

6. Civil Code Section 1542. Employee represents that he is not aware of any
claims against the Company other than the claims that are released by this
Agreement. Employee acknowledges that he has been advised by legal counsel and
is familiar with the provisions of California Civil Code 1542, below, which
provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any statute or common law principles of
similar effect.

7. No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any other person or entity referred to herein.
Employee also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any
other person or entity referred to herein.

8. Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, he shall not be entitled to any employment with the
Company, its subsidiaries, or any successor, and he hereby waives any right, or
alleged right, of employment or re-employment with the Company.

9. No Cooperation. Employee agrees that he will not counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.

10. No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of disputed claims. No action
taken by the Company, either previously or in connection with this Agreement
shall be deemed or construed to be (a) an admission of the truth or falsity of
any claims heretofore made or (b) an acknowledgment or admission by the Company
of any fault or liability whatsoever to the Employee or to any third party.

11. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.

 

3



--------------------------------------------------------------------------------

12. Authority. Employee represents and warrants that he has the capacity to act
on his own behalf and on behalf of all who might claim through him to bind them
to the terms and conditions of this Agreement.

13. No Representations. Employee represents that he has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

14. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

15. Entire Agreement. This Agreement, along with the Proprietary Information and
Inventions Agreement previously entered into by and between Employee and the
Company and Employee’s written equity compensation agreements with the Company,
represents the entire agreement and understanding between the Company and
Employee concerning Employee’s separation from the Company.

16. No Oral Modification. This Agreement may only be amended in writing signed
by Employee and the Chief Executive Officer of the Company.

17. Governing Law. This Agreement shall be governed by the internal substantive
laws, but not the choice of law rules, of the State of California.

18. Effective Date. This Agreement is effective eight (8) days after it has been
signed by both Parties.

19. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

20. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

(a) They have read this Agreement;

(b) They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

(c) They understand the terms and consequences of this Agreement and of the
releases it contains;

(d) They are fully aware of the legal and binding effect of this Agreement.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

    eHealth, inc. Dated:                 , 20         By             Dated:
                , 20                 Bruce A. Telkamp

 

5